Citation Nr: 0510478	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  02-20 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction.  

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from October 1966 to June 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board remanded the case to the RO in January 2004 for 
further development and consideration as a result of the 
Veterans Claims Assistance Act (VCAA).

The Board also had earlier, in August 1999, denied a petition 
to reopen a claim for service connection for a seizure 
disorder.  The veteran subsequently initiated an appeal of an 
October 2000 RO rating decision that again denied his 
petition to reopen this claim.  That decision also granted 
compensation under 38 U.S.C. § 1151 for left orchialgia, due 
to a right inguinal herniorrhaphy, and assigned an initial 
noncompensable (i.e., 0 percent) rating.  And in response to 
the veteran's Notice of Disagreement (NOD) concerning these 
claims, the RO sent him a Statement of the Case (SOC) in 
December 2000 addressing the denial of the petition to reopen 
the claim for a seizure disorder and the initial 
noncompensable rating for the § 1151 grant.  But the veteran 
did not then "perfect" his appeal to the Board concerning 
these claims by the filing a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. 
§ 20.200 (2004) (An appeal consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal).  See also 38 C.F.R. § 20.202 (2004) 
(Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal).  So those claims are not before the Board.




FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all evidence necessary for an equitable disposition of 
his appeal has been obtained.

2.  The veteran is not impotent and can achieve satisfactory, 
although painful, intercourse despite complaints of 
testicular pain.


CONCLUSIONS OF LAW

1.  The veteran does not have sexual dysfunction that is 
proximately due to or the result of nerve entrapment as a 
residual of a right inguinal herniorrhaphy and 
left orchialgia, both compensated under 38 U.S.C. § 1151.  38 
C.F.R. §§ 3.310(a), 4.14 (2004); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

2.  The criteria are not met for SMC for loss of use of a 
creative organ.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§ 3.350(a)(1) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) (withdrawing its' decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004), it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  Pelegrini II, at 115.   

In this case at hand the appeal stems from a rating action in 
March 2001 that was after the enactment of the VCAA.  And the 
requisite VCAA notice since has been provided following the 
Board's recent remand of this case in January 2004.  
The Appeals Management Center (AMC) sent the veteran a letter 
in February 2004 to comply with the Board's remand directive.  
See Stegall v. West, 11 Vet. App. 268 (1998).  And as 
indicated in VAOGCPREC 7-2004, the Pelegrini II Court's 
holding clarified that where, as here, the veteran did not 
receive VCAA notice until after the initial adjudication at 
issue occurred, then VA only need ensure the veteran receives 
or since has received content-complying VCAA notice.  This 
already has been accomplished as a result of the AMC's 
February 2004 letter, on remand.  So the timing of the VCAA 
notice is harmless error.



There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While, as acknowledged, the 
VCAA notice was not given prior to the RO's initial 
adjudication in March 2001, the veteran since has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to his VA 
notice.  Indeed, he had time to identify and/or submit 
additional supporting evidence after issuance of the 
Statement of the Case (SOC) in November 2002 and the 
Supplemental SOC (SSOC) in November 2004, when the RO 
readjudicated his claims after providing the VCAA letter in 
February 2004 based on the additional evidence that had been 
received.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC or 
SSOC as long as the documents meet the four content 
requirements listed above.  See also Valiao v. Principi, 17 
Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and SOC may satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the February 2004 VCAA notice letter does not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claims.  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  On file are the VA 
clinical records concerning the veteran's surgical procedure 
in question - his right inguinal herniorrhaphy.  He declined 
his opportunity to testify at a hearing in support of his 
claims, and the more recent statements and correspondence 
from him do not make reference to or otherwise mention any 
additional treatment from other sources (e.g., private or 
non-VA, etc.).

The veteran has been provided official VA examinations in May 
2000 and January 2001.  See 38 U.S.C. § 5103A(d)(1)(a) and 
(d)(2) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2004).  With 
respect to his claim for SMC for loss of use of a creative 
organ, 38 C.F.R. § 3.35091)(1)(1) and (b) provide that loss 
of use of one testicle will be established when VA 
examination shows certain testicular abnormalities that are 
not shown in this case.  Additionally, 
38 C.F.R. § 3.350(1)(1)(c) provides that, when loss of use is 
not shown under the criteria in either (a) or (b), loss of 
use will be established when a biopsy establishes the absence 
of spermatozoa.  But it is undisputed that the veteran 
underwent elective sterilization in 1976.  So this obviously, 
in turn, means he will not have the presence of spermatozoa 
in his semen.  More to the point, the essential basis of his 
allegation is not that he has either impotence or sterility.  
Rather, he concedes that he is potent and is not sterile but, 
nonetheless, has pain when having intercourse.  So an 
examination for this particular complaint is not possible 
inasmusch as this is a purely subjective complaint that is 
not objectively verifiable.



Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the Board 
deciding the appeal at this juncture does not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

So the Board will address the merits of the veteran's claims.  

Background

The veteran underwent a right inguinal herniorrhaphy during 
VA hospitalization in April 1990.  VA outpatient treatment 
(VAOPT) records show, among other things, that beginning in 
May 1990 he complained of right scrotal and testicular pain.  

The discharge diagnoses from VA hospitalization in October 
1993 included sensitivity in the scrotal area since a 
vasectomy 17 years earlier and sensitivity in the right 
inguinal area since repair of a right inguinal hernia three 
years earlier.  

A May 1995 VAOPT record shows the veteran complained of right 
testicular pain upon ejaculation.  

During VA hospitalization in June and July 1995, the veteran 
underwent a surgical exploration of his right groin that 
revealed dense scarring, including dense scarring about the 
ilioinguinal nerve.  The postoperative diagnosis was a 
trapped ilioinguinal nerve in the right groin.  

During VA hospitalization in July 1995, the veteran reported 
that his June surgery had not relieved his pain.  He reported 
that he continued to be sexually active.  The discharge 
diagnosis was bilateral orchialgia.  

A report of a VA right testis biopsy in December 2000 shows 
changes consistent with spermatocele.  



On VA genitourinary examination in July 1995, the veteran 
reported that his pain was steady in character, more in the 
right groin, radiating to the right testicle, and was 
aggravated on activity.  In June 1995 he had surgery on the 
same side as the past right inguinal herniorrhaphy and 
reportedly had been told there was some damage that was 
beyond repair.  He did not take medication.  On objective 
physical examination there was tenderness in the right groin 
area, but no evidence of soft tissue infection.  The 
testicular size was normal and without any area of 
tenderness.  There was no hernia on the left side.  The 
pertinent diagnosis was pain in the right groin, post 
herniorrhaphy, of undetermined etiology.  

A June 1997 VA ultrasound of the veteran's scrotum revealed 
his testes were of normal size, shape, and contour; and there 
was no evidence of testicular masses.  The epididymis was 
normal, bilaterally, and there was no evidence of 
spermatocele, hyrocele or epididymitis.  The diagnostic 
impression was that his scrotum was normal.  A September 1999 
ultrasound revealed no testicular masses, but the 
left epididymis was enlarged and there was increased flow to 
the left testicle.  The differential diagnosis was left 
epididymo-orchitits.  The right scrotum appeared normal.  A 
sonogram that same day revealed no evidence of testicular 
mass or evidence of tortion, but was suggestive of left 
epididymitis and a probable small right epididymal cyst.  

On VA genitourinary examination in May 2000 it was reported 
the veteran had good vaginal penetration and that ejaculation 
was possible.  There was no impairment of the effectiveness 
in allowing for intercourse.  His testes were of normal size, 
but there was some tenderness of the left testis.  The 
diagnosis was left orchialgia.  

An August 2000 addendum reported a diagnosis of nerve 
entrapment with orchialgia.  



On VA genitourinary examination in January 2001 the veteran's 
claims file was reviewed.  It was noted that he had undergone 
a vasectomy in 1976.  He reported that he had pain on penile 
erection causing him to have only a brief erection, but that 
vaginal penetration and ejaculation were possible.  But his 
wife said the effectiveness in allowing intercourse seemed 
normal.  On physical examination his testes were normal.  It 
was reported that he had recently undergone surgery and that 
his testes were still tender.  The diagnosis was orchialgia, 
by history, awaiting post-surgical follow-up.  

A May 2000 VAOPT record indicates the veteran believed his 
right inguinal pain was getting worse.  On examination small 
lumps in his testicles were painful to touch, more so in the 
right testicle, and the pain radiated to the right inguinal 
area.  He had undergone spermatocele surgery in the past.  In 
May 2001 he complained of bilateral inguinal and testicular 
pain, especially during intercourse, which was becoming 
unbearable.  He and his wife said he had problems with 
impotence.

In September 2001 the veteran had a left spermatocelectomy.  
He was advised that the procedure might not resolve his 
testicular pain.  A May 2002 VA testicular ultrasound found 
that both of his testes were homogeneous without enlargement 
or mass.  The right testis measured 4.2 by 1.9 centimeters 
(cms.) and the left measured 4.0 by 2.1 cms.  There was a 
small calcification at the anterior wall of the left testis 
measuring 4 millimeters (mms.)  There was a small 4 mm. 
epididymal cyst and a 3 mm. right epididymal cyst.  There was 
no evidence of hydrocele or varicocele.  The impressions were 
no evidence of intratesticular mass, small bilateral 
epididymal cysts, and no evidence of hydrocele or varicocele.  

The veteran underwent additional VA hospitalization in June 
2004 for repair of a left inguinal hernia.  



Legal Analysis

Sexual Dysfunction

38 U.S.C.A. § 1151 (West 2002) provides that disability that 
is the result of VA surgical treatment shall be compensated 
in the same manner as if such disability were service-
connected.  Disability that is proximately due to or the 
result of a service-connected disorder shall be service-
connected.  38 C.F.R. § 3.310(a) (2004).  Service connection 
will also be granted for aggravation of a non-service-
connected condition by a service-connected disorder, although 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The veteran is receiving compensation under 38 U.S.C. § 1151 
for entrapment of his right ilioinguinal nerve as a residual 
of his right inguinal herniorrhaphy, a procedure performed by 
VA.  He has a noncompensable (i.e., 0-percent) rating.  As 
well, he has a 10-percent rating for left orchialgia, also as 
a residual of the right inguinal herniorrhaphy.  Orchialgia 
is pain in a testis.  Wright v. Gober, 10 Vet. App. 343 
(1997).

In this case the veteran seeks service connection for sexual 
dysfunction.  And as already mentioned, he does not allege 
that he is infertile (sterile) or impotent, but nonetheless 
that he has pain during intercourse, particularly during 
ejaculation.  

But "[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  See also Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1362 (Fed. Cir. 2001) (declining to reach the question 
whether the claimant's pain was statutorily compensable, and 
dismissing in part and vacating in part Sanchez-Benitez v. 
West on other grounds).  "Pain alone cannot be evaluated 
without being associated with an underlying pathologic 
abnormality."  68 Fed. Reg. 51454 (Aug. 27, 2003) (setting 
for new rating criteria for the evaluation of disabilities of 
the spine).  

Here, the pain is testicular pain that is already compensated 
under 38 U.S.C. § 1151.  The evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2004), 
VA's anti-pyramiding regulation.

Consequently, as the pathology causing the veteran's pain 
during intercourse, particularly on ejaculation, is already 
compensated under the provisions of 38 U.S.C. § 1151, as if 
service connected, to separately grant service connection for 
sexual dysfunction would constitute pyramiding and is 
expressly prohibited.  So service connection for sexual 
dysfunction is not warranted.  

SMC for Loss of Use of a Creative Organ

SMC under 38 U.S.C. 1114(k) is payable for each anatomical 
loss or loss of use of one or more creative organs.  
38 C.F.R. § 3.350(a) (2004).  

Under 38 C.F.R. § 3.350(a)(1)(i), loss of a creative organ 
will be shown by acquired absence of one or both testicles 
(other than undescended testicles) or ovaries or other 
creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: 
(a) The diameters of the affected testicle are 
reduced to one-third of the corresponding 
diameters of the paired normal testicle, or 
(b) The diameters of the affected testicle are 
reduced to one-half or less of the corresponding 
normal testicle and there is alteration of 
consistency so that the affected testicle is 
considerably harder or softer than the 
corresponding normal testicle; or 
(c) If neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board 
including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa. 

Under 38 C.F.R. § 3.350(a)(1)(ii) when loss or loss of use of 
a creative organ resulted from wounds or other trauma 
sustained in service, or resulted from operations in service 
for the relief of other conditions, the creative organ 
becoming incidentally involved, the benefit may be granted.  

Under 38 C.F.R. § 3.350(a)(1)(iii) loss or loss of use 
traceable to an elective operation performed subsequent to 
service will not establish entitlement to the benefit.  If, 
however, the operation after discharge was required for the 
correction of a specific injury caused by a preceding 
operation in service, it will support authorization of the 
benefit.  When the existence of disability is established 
meeting the above requirements for nonfunctioning testicle 
due to operation after service, resulting in loss of use, the 
benefit may be granted even though the operation is one of 
election.  An operation is not considered to be one of 
election where it is advised on sound medical judgment for 
the relief of a pathological condition or to prevent possible 
future pathological consequences.  

Loss of erectile power is compensated by means of SMC under 
38 U.S.C. § 1114(k) (West 2002).  59 Fed. Reg. 2553, 2525 
(Jan. 18, 1994).  Sterility is not compensated under the VA's 
Schedule for Rating Disabilities, and is thus not the proper 
subject of a separate grant of service connection, but is 
compensated by means of SMC under 38 U.S.C. § 1114(k) (West 
2002).  59 Fed. Reg. 2553, 2525 (Jan. 18, 1994).  

Here, it is neither alleged nor shown that the veteran has 
lost erectile power.  He underwent an elective vasectomy 
after service in 1976, so this in turn does not correlate to 
loss of use of a creative organ under 38 C.F.R. 
§ 3.350(a)(1)(iii), unless there is one of the specifically 
defined exceptions - which there is not.

Also, several examinations have not shown that either of the 
veteran's testicles is so reduced in diameter as to meet the 
requirements of 38 C.F.R. § 3.350(a)(1)(i)(a) or (b), even if 
there is some alteration of consistency since 38 C.F.R. 
§ 3.350(a)(1)(i)(b) also requires there be, in addition, 
reduction of testicular diameter of one-half or less.  
Moreover, the veteran has had testicular biopsy in the past 
and this did not reveal the absence of spermatozoa.  

In sum, the veteran's genitourinary disabilities are not 
shown to closely approximate the impairment required to 
establish loss of use of a creative organ.  Accordingly, SMC 
for loss of use of a creative organ is not warranted because 
the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.


ORDER

Service connection for sexual dysfunction is denied.  

SMC for loss of use of a creative organ is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


